Citation Nr: 0215215	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated at 10 percent.

5.  Entitlement to an increased evaluation for a left 
shoulder disability, currently rated at 20 percent.

6.  Entitlement to a compensable initial evaluation for 
headaches prior to January 25, 2002.

7.  Entitlement to an increased evaluation for headaches, 
currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  The Board remanded this matter to the RO in September 
2000 for additional development.  The RO complied with the 
remand instructions and has returned the case to the Board 
for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no evidence of current bilateral hearing loss by 
VA standards.

3.  By decision dated November 1977, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

4.  The evidence associated with the claims file subsequent 
to the November 1977 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.

5.  By decision dated April 1995, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.

6.  The evidence associated with the claims file subsequent 
to the April 1995 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.

7.  The veteran's chondromalacia of the right knee is 
productive of slight limitation of flexion and of some 
functional impairment due to pain.

8.  The veteran's left shoulder disability is productive of 
no more than moderate limitation of motion and of some 
functional impairment due to pain.

9.  Prior to January 25, 2002, there was no evidence that the 
veteran's headaches were characteristic of prostrating 
attacks.

10.  The veteran's headaches are productive of no more than 
one prostrating attack per month.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The RO's November 1977 decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. §§ 5103A, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

3.  The evidence received since the November 1977 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder have not been met.  38 
U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The RO's April 1995 decision denying entitlement to 
service connection for a low back disorder is final.  38 
U.S.C.A. §§ 5103A, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

5.  The evidence received since the April 1995 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder have not been met.  38 
U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

6.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5260 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

7.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5201 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

8.  The criteria for an initial compensable evaluation for 
headaches prior to January 25, 2002 have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

9.  The criteria for an evaluation in excess of 30 percent 
for headaches have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the discussions in numerous rating decisions, 
Statements of the Case, and Supplemental Statements of the 
Case of record.  

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate those 
claims.  In the Statements of the Case and Supplemental 
Statements of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  

In addition, the RO, in a June 2002 letter, specifically 
informed the veteran of the provisions of the VCAA.  In 
response, the veteran submitted two letters that stated that 
he had no further evidence to submit.  Therefore, the Board 
finds that the rating decisions, Statements of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO provided 
the veteran with several VA examinations, obtained relevant 
VA treatment records, and afforded the veteran a personal 
hearing.  Therefore, the Board finds that the RO has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.


I. Service Connection

The veteran alleges that he incurred bilateral hearing loss 
as a result of noise exposure in service.  A veteran is 
entitled to service connection for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Where certain diseases, such as sensorineural hearing loss, 
manifest to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  
For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).

The veteran's service medical records contain no findings or 
diagnoses related to hearing loss, and the separation 
examination found the veteran's hearing to be within normal 
limits.  At a personal hearing before the RO in September 
2001, the veteran described his noise exposure in service, 
including artillery, engine, and switchboard noise.

At a February 2002 VA examination, the veteran reported 
active service noise exposure consisting of self-propelled 
artillery, engine noise, and occasional gunfire.  He also 
reported a history of post-service noise exposure including 
working in a machine shop.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
25
15
20
30
35

The average pure tone threshold was 9 for the right ear and 
25 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  Pure tone 
audiometry revealed a mild/moderate sensorineural hearing 
loss at 6000 and 8000 Hertz for the right ear, and mild to 
moderately severe sensorineural hearing loss at 3000 to 8000 
Hertz for the left ear.  The veteran was diagnosed with 
hearing within normal limits for VA purposes.

The above findings disclose that the veteran unambiguously 
fails to meet the regulatory standard for establishing a 
current hearing disability as defined in 38 C.F.R. § 3.385.  
The veteran has submitted no additional evidence of hearing 
loss and the record contains no medical evidence 
contradicting the VA examination or suggesting that the 
veteran currently suffers hearing loss sufficiently severe as 
to constitute a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In consideration of the 
foregoing, the Board must find that a preponderance of the 
evidence is against the award of service connection for 
bilateral hearing loss.

II. New and Material

The statutory and regulatory changes pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence are applicable 
only to claims filed on or after August 29, 2001.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed Reg. 45, 620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Therefore, as the veteran's claims were 
filed prior to that date, the Board will not address those 
statutory and regulatory changes in this decision.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 (West 
1991), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A. Psychiatric Disorder

The record shows that the RO initially denied service 
connection for a psychiatric disorder in a January 1977 
rating decision, finding that it was a constitutional or 
developmental abnormality.  The veteran's claim was denied 
again in November 1977.  The veteran was informed of the 
denial and of his appellate rights the following month, but 
did not appeal the rating decision. 

The relevant evidence that was of record prior to the 
November 1977 denial consisted of service medical records and 
VA treatment records.  The service medical records contained 
no complaints, findings, or diagnoses related to a 
psychiatric disorder.

VA treatment records show that the veteran was assessed with 
adjustment reaction in September 1976.  A VA hospital report 
from October 1977 diagnosed the veteran with borderline 
personality disorder and depression with suicidal ideation.  
The veteran reported that he had been depressed for 5 years 
and claimed that his psychiatric disability began in the 
military.

The additional pertinent evidence that has been associated 
with the claims file since the November 1977 denial consists 
of a June 1991 report from John Douglas, M.D., September 1990 
to June 1991 records from Humboldt Mental Health, a September 
1991 VA examination, a January 1994 VA examination, a 
February 2001 VA clinical record, and a September 2001 
personal hearing transcript.

The report from Dr. Douglas diagnosed the veteran with 
organic mood disorder; depressed and recommended Prozac for 
treatment.  The records from Humboldt Mental Health show that 
the veteran was followed for major depression.  In May 1991, 
it was noted that the depression was possibly organic in 
nature due to history of head injuries and alcoholism.

At the September 1991 VA examination, the veteran reported 
current depressive symptomatology for which he used 
medication.  He claimed that his depression began when he was 
in the Army.  The veteran was diagnosed with recurrent major 
depression.  At the January 1994 VA examination, the veteran 
reported that his first psychiatric hospitalization occurred 
two years after leaving active service.  The veteran 
described a history of suicide attempts and depressive 
symptoms and was diagnosed with recurrent major depression.  

The VA outpatient entry noted that the veteran had a 
depressed mood and blunted affect.  At his personal hearing 
before the RO, the veteran testified that he currently used 
Prozac and that he was receiving treatment for depression at 
the VA.  

The medical evidence added to the record since the RO's last 
final denial is essentially cumulative in nature.  This 
medical evidence merely continues to show that the veteran 
has recurrent depression.  This medical evidence includes no 
evidence of a nexus between the veteran's depression and his 
military service.  Therefore, the medical evidence which has 
been added to the record, although new, is not so significant 
by itself or when considered in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, it is 
not new and material.  The United States Court of Appeals for 
Veterans Claims has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).

Also of record are the veteran's own statements to the effect 
that his depression is due to active service.  These 
statements are merely reiterative of previous contentions to 
that effect and cannot be considered to be new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it is well 
established that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In summary, for 
the reasons and bases expressed above, the Board concludes 
that new and material evidence has not been submitted.  The 
veteran's claim of entitlement to service connection for 
depression is not reopened.  The benefit sought on appeal 
remains denied.

B. Back Disorder

The record shows that the RO initially denied service 
connection for a back disorder in April 1995, finding that 
the veteran did not have a chronic back disability when he 
was discharged from active service.  The veteran was informed 
of the denial and of his appellate rights, but failed to 
complete a substantive appeal of the decision.

The relevant evidence that was of record prior to the April 
1995 denial consisted of service medical records, VA 
treatment records, 1983 to 1989 medical records of Daniel S. 
Farnum, M.D., September 1991 VA examinations, and a March 
1995 VA examination.

Service medical records show that the veteran complained of 
back pain due to falling out of his bunk in August 1971.  The 
veteran complained of back pain in conjunction with headache, 
chest pain, and other symptoms in October 1971.  No findings 
or diagnoses were made pertaining to the back.  The veteran 
was seen for back pain in January 1972.  Physical examination 
was essentially normal and the veteran was assessed with mild 
muscle strain.  The veteran again complained of back pain in 
July 1972.  In December 1973, the veteran had low back pain 
and was assessed with back spasm. 

VA treatment records show that the veteran was assessed with 
chronic back pain in August 1976.  He reported a history of 
upper lumbar back pain two to three times per year since 
1971.  Records from Dr. Farnum show that the veteran was seen 
in March 1983 with back pain following an auto accident.  CT 
scans of the thoracolumbar and cervical spines, and a 
cervical myelogram were normal.  The veteran was diagnosed 
with neck pain with Lhermitte's phenomenon and thoracic 
strain.  He was followed through October 1984 for back pain, 
and was seen again for back pain in April 1989. 

At the September 1991 VA examination, the veteran reported 
chronic low back pain with a history of fracturing the 
transverse processes of L3-L4 and L4-L5 in a motor vehicle 
accident in 1981.  Physical examination found diffuse 
tenderness and limited motion.  The veteran was diagnosed 
with low back pain, probably due to the previous fractures.  
At a September 1991 VA neurological examination, the veteran 
again reported the history of back injury due to an auto 
accident.  The x-ray report of the spine was normal.  The 
veteran was diagnosed with lumbosacral spondylosis and mild 
sensory radiculopathy, L5-S1.  

A January 1994 VA x-ray report showed disc space narrowing at 
L3-L4.  At a March 1995 VA examination, the veteran reported 
that he injured his back in service with lifting incidents 
and that an automobile accident in 1981 caused additional 
injury.  Physical examination was negative and the veteran 
was diagnosed with low back pain consistent with intermittent 
lumbosacral strain.  The x-ray revealed early tendinitis and 
some truncation of the right transverse processes at L2-L3 
and L3-L4, with possible separation of the transverse process 
at L1.

The additional pertinent evidence that has been associated 
with the claims file since the April 1995 denial consists of 
a July 1995 MRI report from Dr. Farnum, a September 2001 
personal hearing transcript, and a March 2001 VA examination.

The July 1995 MRI of the lumbar spine revealed degenerative 
disc changes and disc bulging of L3-L4 and L4-L5.  At his 
personal hearing, the veteran testified that he had a slipped 
disc and that he currently received chiropractic care.  He 
stated that he injured his back in an auto accident in 1980.  
At the March 2001 VA examination, the veteran again reported 
an injury to the lumbar spine in 1980.  He had symptoms of 
pain and stiffness in the low back, exacerbated by physical 
exertion.  Physical examination was essentially negative and 
the x-ray report showed mild osteoarthritis of the lumbar 
spine.

The medical evidence added to the record since the RO's last 
final denial is essentially cumulative in nature.  This 
medical evidence merely continues to show that the veteran 
has a low back disability.  This medical evidence includes no 
findings of a nexus between the veteran's back disorder and 
his military service.  Therefore, the medical evidence which 
has been added to the record, although new, is not so 
significant by itself or when considered in the context of 
the evidence previously of record that it must be considered 
in order to fairly decide the merits of the claim.  As 
discussed above, medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

Also of record are the veteran's own statements to the effect 
that his low back disorder is due to an automobile accident 
that occurred after service.  The veteran has consistently 
reported this accident as being the major cause of his back 
disorder.  He has not identified any specific event in 
service as the cause of his back disorder.   These statements 
are merely reiterative of previous contentions and, in fact, 
serve to contradict the veteran's allegations that his back 
disorder is due to service.  

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
submitted.  The veteran's claim of entitlement to service 
connection for a back disorder is not reopened.  The benefit 
sought on appeal remains denied.

III. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When a veteran takes exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection.  The entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).   In addition, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

A. Right Knee

The record shows that the veteran was granted service 
connection for chondromalacia of the right knee in a January 
1977 rating decision and assigned a noncompensable evaluation 
effective from August 1976.  By rating decision dated 
September 1998, the assigned rating was increased to 10 
percent effective from March 1998, the date of claim for 
increase.  The veteran disagreed with this evaluation and the 
present appeal ensued.

At a July 1998 VA examination, the veteran reported swelling 
of the knee after standing for two to three hours that caused 
pain and functional loss.  He also had cramping behind the 
right knee.  The veteran had flare-ups once or twice a year 
that lasted one or two weeks.  During flare-ups, he could not 
walk without support of crutches or other people.  Prolonged 
standing caused the most difficulty.  Upon examination, the 
veteran had full extension and flexion to 110 degrees.  The 
ligaments appeared stable and there was no joint effusion.  
Tenderness was present in the lower aspect of the patella 
with straight leg raising.  The x-ray report was negative and 
the veteran was diagnosed with chondromalacia, right knee.

At a March 1999 VA examination, the veteran complained of 
pain, stiffness, swelling, instability, and fatigue of the 
knee.  Prolonged standing caused flare-ups.  Upon 
examination, the veteran had full extension and flexion 
limited to 100 degrees.  Crepitation and tenderness were 
present on the medial side of the knee.  The right knee did 
not appear to be different or inflamed from the left.  The x-
ray report was negative.  The veteran was diagnosed with 
right knee, limitation of movements and painful at extreme 
degrees, cannot rule out chondromalacia and synovitis.

At a March 2001 VA examination, the veteran complained of 
generalized pain, weakness, and stiffness of the right knee.  
He reported no swelling, heat, redness, or instability.  He 
used medication for symptomatic relief but no supportive 
device.  Bad weather and physical exertion caused flare-ups.  
He was limited in his functional ability to walk and lift in 
his job as a salesman.  

Upon examination, the knee had full extension, active flexion 
to 60 degrees, and passive flexion to 120 degrees.  Pain was 
present with flexion past 60 degrees.  An MRI showed slightly 
increased signal within the horn of the medial meniscus, most 
likely related to meniscal degeneration, otherwise negative.  
The veteran was diagnosed with painful knees, with no 
significant disease, and most functional limitations probably 
related to pain and possibly fibromyalgia.  At his personal 
hearing before the RO in September 2001, the veteran 
testified that he had reduced mobility of the knee.

The veteran's chondromalacia of the right knee has been 
assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Under this 
Diagnostic Code, limitation of flexion to 45 degrees warrants 
a 10 percent evaluation, while a 20 percent evaluation is 
warranted for limitation of flexion to 30 degrees.  In the 
alternative, Diagnostic Code 5261 provides that a 10 percent 
evaluation is warranted when extension is limited to 10 
degrees, while a 20 percent evaluation is warranted when 
extension is limited to 15 degrees.  Both Diagnostic Codes 
provide for higher evaluations based upon even greater 
limitation of motion.

Applying the facts of this case to the above criteria, the 
Board finds that a preponderance of the evidence is against 
the assignment of a higher evaluation.  The veteran's right 
knee exhibits full extension and limitation of flexion that 
does not meet the criteria for a compensable evaluation under 
Diagnostic Code 5260.  However, taking into consideration the 
veteran's pain with movement and related symptoms, a 10 
percent rating is properly representative of the functional 
impairment caused by the veteran's knee disability.

In addition, Diagnostic Code 5257 provides higher evaluations 
for recurrent subluxation or lateral instability, and VA 
General Counsel Precedent Opinions provide for separate 
ratings for arthritis under Diagnostic Codes 5003-5010 and 
instability under Diagnostic Code 5257.  See VAOPGCPREC 23-
97; VAOPGCPREC 9-98.  However, as the veteran's knee has not 
been shown to exhibit either instability or arthritis, these 
provisions are not for application. 

In light of the above evidence and schedular criteria, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's right 
knee chondromalacia.  In so finding, the Board has considered 
the veteran's limitation of flexion, tenderness, swelling, 
and flare-ups with prolonged standing.  The Board finds that 
the level of disability attributable to the veteran's right 
knee is appropriately compensated by a 10 percent disability 
evaluation.  Accordingly, the benefit sought on appeal is 
denied.

A. Left Shoulder

The record shows that the veteran was granted service 
connection for acromioclavicular separation of the left 
shoulder in an April 1995 rating decision and assigned a 
noncompensable evaluation effective from February 1995.  The 
rating assigned for this disability was subsequently 
increased to 10 percent, and then to 20 percent, effective 
from March 1998, the date of claim for increase.

At a July 1998 VA examination, the veteran reported a severe 
aching when he slept on the left shoulder.  At times, he 
could not move the shoulder until he stretched and twisted 
it, at which time it popped and snapped.  The veteran had 
flare-ups with activity that lasted an hour to two days.  He 
avoided activities that caused pain or locking of the 
shoulder.  Current treatment consisted of shoulder exercises.  
Upon examination, the veteran could perform forward flexion 
to 145 degrees, abduction to 130 degrees, and external 
rotation to 90 degrees.  The x-ray report showed mild 
degenerative changes of the left acromioclavicular joint.  
The veteran was diagnosed with status post acromioclavicular 
separation, left shoulder.

At a March 1999 VA examination, the veteran reported pain, 
stiffness, and weakness of the left shoulder.  The veteran 
considered it to be unstable.  He had fatigability, locking, 
and severe pain at times.  He had flare-ups with physical 
exertion, especially at work.  The flare-ups sometimes caused 
disuse of the shoulder.  Objectively, the left shoulder could 
abduct to 110 degrees, forward flex to 90 degrees, and 
backward flex to 70 degrees.  Internal and external rotation 
was to 45 degrees and painful at the extreme range.  The x-
ray report was negative.  The veteran was diagnosed with left 
shoulder status post injury, limitation of range of movement 
especially to the back motion and internal rotation. 

At a March 2001 VA examination, the veteran complained of 
generalized pain, including the left shoulder.  The MRI 
identified biceps tenosynovitis and an intact rotator cuff.  
The examiner commented that most significant limitations were 
probably related to pain, and fibromyalgia may play a role.  
Another VA orthopedic examination that same month diagnosed 
the veteran with fibromyalgia.  At his hearing before the RO 
in September 2001, the veteran testified that he had pain of 
the left shoulder and could sometimes lift no more than 5 
pounds.  

At a July 2002 VA examination, the veteran reported treatment 
consisting of intra-articular injections, physical therapy, 
and medication.  He complained of pain, weakness, stiffness, 
swelling, instability, locking, and fatigability of the left 
shoulder.  The veteran reported flare-ups three times per 
month lasting up to two days, with pain rated at 6 on a scale 
of 10.  Precipitating factors were over-exertion, heavy 
lifting, and overhead work.  During flare-ups, the veteran 
believed that he lost 30 to 40 percent of motion, but he 
could perform daily chores because it was his nondominant 
arm.  The veteran described numerous episodes of over-
stretch, followed by crepitus and popping when the shoulder 
returned to a more comfortable position.  It normally 
required minimal physical effort to reposition the shoulder.  

Physical examination found abduction to 90 degrees, adduction 
to 50 degrees, internal and external rotation to 45 degrees, 
flexion to 100 degrees, and extension to 10 degrees, all 
limited by pain.  The veteran was diagnosed with mild 
degenerative changes of the left acromioclavicular joint and 
biceps tenosynovitis.  The examiner commented that the 
veteran had pain upon extreme range of motion, but that 
weakness, incoordination, and lack of endurance were not 
identified.

The veteran's left shoulder disability has been assigned a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001), limitation of motion of the arm 
at the shoulder level warrants a 20 percent rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level also warrants a 20 percent rating.  The 30 
percent, and maximum, schedular rating may be assigned if 
range of motion of the minor arm is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).  

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2001) must also be considered.  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Applying the above criteria to the facts of this case, the 
Board finds that an evaluation in excess of 20 percent is not 
warranted for the veteran's left shoulder disability.  The VA 
examinations show that the veteran lacked some range of 
motion, but that he could lift his arm, at least, midway 
between the side and shoulder level.  In making this finding, 
the Board has taken into consideration the effect of pain on 
the veteran's range of motion and daily functioning.  The 
most recent VA examiner found evidence of pain, but no other 
debilitating symptoms.  The veteran reported that he could 
perform daily tasks even during flare-ups.  Therefore, the 
Board finds that the criteria for the next higher evaluation 
have not been met and the appeal is denied.

As a final note, the Board observes that the May 1999 rating 
decision that awarded the 20 percent disability evaluation 
granted the increase effective from the date of claim.  
However, the date of claim was misidentified as October 1998.  
The veteran's date of claim, as previously identified by the 
RO, was March 1998.  Therefore, the Board will presume that 
the information in the May 1999 rating decision was a 
typographical error and that the RO properly awarded the 
increased evaluation effective from March 1998.

B. Headaches

The record shows that the RO granted service connection for 
headaches in a March 1999 rating decision and assigned a 
noncompensable evaluation effective from March 1998.  The 
veteran disagreed with this initial rating.  During the 
course of the appeal, the assigned rating was increased to 30 
percent effective from January 25, 2002.

At an October 1998 VA examination, the veteran reported 
intermittent headaches 3 to 4 times per month.  The headaches 
were not accompanied by vomiting or diplopia but were severe 
at times.  The veteran sometimes saw flashing lights prior to 
the headaches.  Neurological examination was normal and the 
veteran was diagnosed with headaches of mixed etiology, 
possibly migraine, possibly musculoskeletal.

VA clinical records show that the veteran presented in 
January 2001 with acute onset headache.  He described it as a 
diffuse bilateral headache that awakened him from sleep and 
was the worst of his life.  He reported associated subjective 
chills, neck stiffness, and photophobia.  He denied 
associated nausea, diplopia, vertigo, change in vision, 
weakness, or numbness.  Neurological examination was normal 
and the physical examination found photophobia and diminished 
range of motion of the neck.
 
At his personal hearing before the RO in September 2001, the 
veteran and his wife testified that his headaches were very 
severe.  The veteran had to lay down when he had a severe 
headache.  The veteran previously had severe headaches 3 to 4 
times per month.  However, he had only two severe headaches 
since May 2001 due to starting a new medication.

At a VA examination in January 2002, the veteran reported 
right-sided headaches that lasted up to 8 hours and with 
fatigue.  He had two severe headaches per month, one of which 
was prostrating.  The physical and neurological examinations 
were normal.  It was noted that previous MRIs and CT scans 
had been negative.  The veteran was diagnosed with continuing 
headaches.  

The veteran's migraine headaches have been assigned schedular 
evaluations pursuant o 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2001).  Under this Diagnostic Code, a 50 percent rating 
is assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is assigned for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months, a 10 
percent rating is warranted for migraines with characteristic 
prostrating attacks averaging one in two months over last 
several months, and a noncompensable evaluation is assigned 
for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2001).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
compensable rating prior to January 25, 2002, and against a 
current rating in excess of 30 percent.  Prior to the January 
2002 VA examination, the record contained no evidence that 
the veteran's migraines resulted in prostrating attacks, 
averaging once per month.  Likewise, there is no medical 
evidence that would warrant a current rating in excess of 30 
percent.  At the most recent VA examination, the veteran 
reported the occurrence of one prostrating migraine per 
month.  As such, his symptomatology fulfills the criteria for 
no more than a 30 percent evaluation.  Accordingly, the 
benefits sought on appeal are denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  
There has been no showing in the present case that the 
veteran's service-connected disabilities have caused marked 
interference with his employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  Accordingly, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.

An evaluation in excess of 10 percent for chondromalacia of 
the right knee is denied.

An evaluation in excess of 20 percent for a left shoulder 
disability is denied.

A compensable initial evaluation for headaches prior to 
January 25, 2002 is denied.

An evaluation in excess of 30 percent for headaches is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

